Title: Arthur Lee to John Adams, 12 August 1784
From: Lee, Arthur
To: Adams, John


        
          My dear Sir,
          New-York. Augt. 12th. 1784
        
        Your favor of the 6th of April found me here two days ago, waiting for the necessary preparatives to a definitive treaty of peace & boundary, which in conjunction with some other gentlemen I have undertaken to negociate with the indian nations. To œconomize, by saving the expence of a monthly bounty to which the troops of Massachusetts & N. Hampshire, were entitled, A Majority of Congress determind to disband them, & trust the raising others for garrisoning the western posts & protecting the treaties to the States of N. York Pensylvania, Jersey, & Connecticut. This, as was forseen, has delayd that important business the Season passing away fast, & not a man yet raisd. By this delay we leave the Indian trade to be fixd in british channels—the western lands to be occupied by Emigrants from whom we shall never wrest them—& the indian nations to confederate against us. But we have savd a pepper-corn bounty; & with as much wisdom, I think, as the british plannd their

perpercorn revenue. By a resolution of Congress, the Super-intendant of Finance is to quit his office on or before the 10th of Novr. next, & his powers are vested in three Commissioners of the Treasury. A Mojority of Congress coud not have been brought into this measure so ungracious to the talents & merits of Mr. Morris, but that the States in general, (not so sensible of his private benevolence, or public services) seemd determind against his possessing such enormous powers. He, & his once fidus Achates, Mr. Holker have quarrelld—the latter having a demand upon him for £150,000, which he denies to be due. They abuse each other without decency or measure & declare mutually their ability to ruin each other. The monied question is submitted to arbitration, & I have no doubt they will be silencd soon by a sense of mutual danger in the exposure of each others transactions. The three Commissioners of the treasury are Mr Jenifer of Maryland—Mr Elsworth of Connecticut & Mr. Denning of this state.
        Mr Dana, came to Congress some time before we adjourned, & remains there, as one of the Committee of the States, Congress being adjournd to meet at Trenton the 29th of Ocr. I concur entirely with you in opinion of Mr. Dana’s worth & knowlege. He was in nomination for Secretary of foreign Affairs. But his conduct abroad had interposd a bar, & the french, flanklin & morrisonian interests are inexorable against any one who has been active in promoting the independence of America agt. gallic opposition. Some how or other, they are either afraid of Mr Jay, or beleive him more placable than the rest, and the Office was at last filld up with him. He is arrivd, but I have not seen him. It is not yet certain that he will accept. He has written to Congress very favorably of you. Mr. Lee is very much flatterd by the good opinion you express of him; but influences must alter much before the blots in this character, expressd in your latin quotation, will suffer either Mr Dana or himself to preside over foreign Affairs. I wish, for the public good, that Mr. Jay may serve.
        You are now to enter with a new partner whose real character you will study well before you confide in him. His genius is mediocre, his application great, his affectation greater, & his vanity greater than all. This last is the wheel by which the french and Dr. Franklin will endeavor to work him to their purposes. For a time I doubt not they will succeed. But it is not improbable that Dr. Franklin’s jealousy of being eclipsd by him will soon produce a schism. You know how greedy Dr. F. is of praise & power—how intolerant, even to

brutality & villainy, he is of any other person’s praise. Mr. J. will snuff up the incense of french adulation, with not a bit less avidity; & as they are both in the same course for obtaining it, I shoud not wonder if they were soon to become rivals & enemies. But at first you must expect they will draw together, especially in one of the most material points, the carrying on the Negociations at Paris. Politically speaking, there can be nothing more injurious to us, than negociating with others at a Court, which is interested in embarrassing you & from its establishd means must know your proceedings. Besides it looks as if we were not yet sui juris; but were obliged to seek shelter under that petticoat near which Dr. Franklin’s medal has stationd us, with so much historical truth, & so much to our honor. But, it is convenient to him, & it is flattering to him also, as it wears the appearance of his presence being indispensible in all our foreign transactions; & these considerations, you know, have with him ever outweighd, & will ever outweigh, the honor & interests of our Country. Apropos of these Medals—Dr. Franklin makes presents of them in gold & silver over Europe & America, & he writes Congress that he expects the public will pay for them. He has done the same with regard to an edition of the Constitutions of the States, which he has presented to All the crownd heads, prime Ministers, Ambassadors & great men in Europe. The honor & the returns will fall to Dr. F. the expence to the U.S. because thõ Congress have not approvd, yet they have not censurd the proceeding; & he will pay the public money & have it passd in his Accounts.
        Rhode Island still resists the 5 pr Ct there are many declaimers against the present institution of Congress, & in general there is much talk of increasing their powers. Impatience under the want of money to satisfy our public creditors makes too many charge it blindly to the Constitution, when in truth it is owing to the heavy weight the war has laid upon us, & the almost entire loss, in many States, of the produce of the Earth, for seven years. Less causes than these made France bankrupt the former, & suspend payment this war. But we seem to be debtord in every thing & credited for nothing. And I think a candid enquirer will find the cause of this dishonor & discredit to the public in the placing two men in the first offices of trust & power, who have constantly aimd at exalting themselves by depretiating the public & have carried on the most scandalous system of low favoritism & peculation, so as to disgrace as well as to empoverish the finances of the U.S. Woud any one believe that after Mr. Morris had had the sole direction of the

expenditures in the secret & commercial Committees where so many millions of the public money were lavishd away without any account renderd, thõ demanded of him by a resolve of Congress, that the whole finances of the U.S. shoud be put into his hands, with permission to have secret partnerships in trade, & the appointment of new Officers to lucrative places, & the dissmission of others at his pleasure?— Woud any one beleive, that after the french Court had insisted, that if the supplied us with any more money to cloath the Army &c, they woud apply it themselves & not trust it in the hands of Dr F. & his Agents—after he had so misapplied the public money, that for near three years the cloathing pretended to have been purchasd with it was not sent & that at last it was pretended to be sent in an old Indiaman the Captain was chargd before a Committee of Congress by the captain of the Alliance with intentionally quitting his convoy & being Capturd—after several Captains had deposd before a Committee of Congress that they offerd to take the cloathing upon freight & were refusd it, unless they woud bring teas &c for Dr. Franklin’s Agents freight free—after Congress were obligd in the most pressing time to send Col Laurens over to procure money from the french Court, & cloathing for the Army. Dr. F. being professedly unable to do it—woud any one believe after this that he shoud be continud Minister—after he had been convicted of advocating those reprobated Articles in the commercial Treaty wih. France; & endeavoring by downright lying under his hand to fix them upon us, woud any one have expected that Congress woud have declared their confidence in his integrity & abilities & joined him in another still more important negociation—After Deane was reprobated as a Traitor, & it was known that Dr. F. was his friend, his advocate, & his partner, that he had written a willfull falshood to deceive me & cover Deane’s iniquities, had recommended him to the confidence of Congress as one who had done the most important services to the U.S. without being able to specify one—does it not appear meraculous that he shoud be still confided in? But the solution of all these wonders is simple. The french influence was absolute. That influence was exerted to fix & maintain Mr. Morris & Dr. Franklin in places of the highest efficiency & trust; as men who woud forward the designs of the french Minister upon our fishery, our western lands, & our Independence. The same influence was openly exerted to crush those who were avowd Enemies to thier designs, or as you very properly observe—honos pro crimini; & ob virtutes, certissimum exitium.
        
        Sir James Jay is in this City. I have not had an opportunity of conversing with him; nor have I heard that he is under the censure of his Countrymen. He & Mr Temple seem to have subjected themselves to suspicion by being too mysterious & refind in their political proceedings. But I am inclind to think they meditated no ill; & did no harm, but to themselves By this time, I hope you are happy in the society of Mrs. Adams. The sacrifise you have made so long of each other’s company, is great. Please to make my best respects to her, & my Compts. to my old-young friend your Son.
        Adieu
        
          P.S. I woud have said something of the present complexion of Congress; but as there will be a very great change when they meet next it is immaterial. Mr Jeffersons place & mine are filld up with R. H. Lee & Col. Grayson. But I doubt much whether R. H. will serve. The Cincinnati have in a great measure reconcild themselves to their Country, by laying down the hereditary honor they had assumd, & some other reforms. It is supposd the whole will soon fall into oblivion
        
      